MEMORANDUM ***
Mkrtich Markossian and his wife, Ka-rine Shatoian, along with their daughter Marina Markossian, petition for judicial review of an order in which the Board of Immigration Appeals (“BIA”) denied their motion to reopen removal proceedings held in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252(b) and we grant the petition.
We review the BIA’s denial of a motion to reopen for an abuse of discretion. Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002). The BIA’s denial of a motion to reopen is reversed only if it is “arbitrary, irrational, or contrary to law.” Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (internal quotations omitted).
We grant the petition in light of our recent holding in Singh. Id. at 1039-40 (finding exceptional circumstances where there was a misunderstanding as to the time of the deportation hearing and the petitioner was the beneficiary of an approved visa petition). We REMAND the case to the BIA for consideration of the merits of the Markossians’ application.
PETITION FOR REVIEW GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.